Green, J.
delivered the opinion of the court.
We think that in this case the Chancellor made an improper application of the act q£ 1801, ch. 6, sec. 29. In this case the plea was filed' at March term, 1832; at the same term an amended bill was filed wherein new matter is alleged, and an answer from the two defendants who filed the plea was required. In order to obtain their answers, subpoenas issued returnable to the September term. These defendants could not be compelled to put in a further answer until September term, before which time the plaintiffs had no right to file a replication. 2 Mad. Chan. 369-70. This rule applies as well in this case as if the defendants had answered the original bill, arid plaintiffs had failed to reply. If this order of the court allowing the amendment postponed the time for replying until September term, the plaintiffs were not in default until then, and the decree dismissing the bill was premature. The decree will be reversed, and the cause remanded to the chancery court at Jackson to be proceeded in.
Decree reversed.